PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of March 5, 2007, the Court has determined that the appellant has failed to demonstrate that the notice of appeal was timely filed. Accordingly, the appellee’s motion to dismiss, filed on January 25, 2007, is hereby granted and the appeal is dismissed as untimely. The appellee’s motion for an award of attorney’s fees, filed on January 25, 2007, is denied. All other pending motions are denied as moot.
LEWIS, POLSTON, and ROBERTS., JJ., concur.